UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6064



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM RONNIE ROMINES, a/k/a William Ronnie
Mikels, a/k/a Ronnie William Mikels, a/k/a
William Ronnie Romine, a/k/a Ronnie Ramine,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-95-52-A, CA-99-728-7)


Submitted:   June 12, 2001             Decided:   September 10, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Ronnie Romines, Appellant Pro Se. Rick A. Mountcastle,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Ronnie Romines seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Romines, Nos. CR-95-52-A;

CA-99-728-7 (W.D. Va. Oct. 30, 2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2